074685DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a method for manufacturing carbon fibers, comprising: joining a first target fiber bundle and a second target fiber bundle with a joining fiber bundle to obtain joined fiber bundles; and carbonizing the joined fiber bundles by feeding the fiber bundles through one or more carbonization furnaces, wherein the joining includes forming an overlap between a first end of the joining fiber bundle and a second end of the first target fiber bundle and jetting a fluid to the overlap in a state where both ends of the overlap are clamped at a relaxation ratio of 0.03 to 2% to form a first entangled portion, and forming an overlap between a second end of the joining fiber bundle and a first end of the second target fiber bundle and jetting a fluid to the overlap in a state where both ends of the overlap are clamped at a relaxation ratio of 0.03 to 2% to form a second entangled portion, and the entangled portions are formed such that each of the first entangled portion and the second entangled portion has two or more entangling points N1 each having a tensile force strength F1 not less than 400 N, so as to satisfy the relationship defined by inequality 40 > {L2/(L2 - A)} x (S + 13), wherein L2 is a length in mm of an 
The closest prior art, MISHIMA (US 2011/0217228), teaches a method for manufacturing carbon fibers, comprising: joining a first target fiber bundle and a second target fiber bundle with a joining fiber bundle (FB1, FB2 and JFP in Figs. 1-2 & 4); and carbonizing the joined fiber bundles by feeding the fiber bundles through one or more carbonization furnaces, wherein the joining includes forming an overlap between a first end of the joining fiber bundle and a second end of the first target fiber bundle and jetting a fluid to the overlap to form a first entangled portion, and forming an overlap between a second end of the joining fiber bundle and a first end of the second target fiber bundle and jetting a fluid to the overlap to form a second entangled portion (fluid jets at tangled portions in para. 0149 and Figs. 5-8, for example), wherein each entangled portion has one entangling point (A in Fig. 2).
However, MISHIMA does not teach or suggest  the claimed inequality: "40 > {L2/(L2 - A)} x (S + 13) (1), wherein L2 is a length in mm of an elongation section inside a first carbonization furnace most upstream in a direction in which the fiber bundles are fed, A is a maximum distance in mm between an entangling point in the first entangled portion and an entangling point in the second entangled portion, and S is an elongation in percentage of the joined fiber bundles being fed through the carbonization furnace.”  Thus, the instant claims are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743